Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2019 has been entered.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance, which are the submission and approval of a Petition for Revival of Application for Patent Abandoned Unintentionally Under 37 CFR § 1.137, dated 02/18/2021 and other reasons listed below:
As for claim 1, none of the prior arts alone or in combination discloses a method for identifying a colloidal fingerprint of a material, comprising determining using holographic light microscopy a joint distribution of particle radius (ap) and refractive index (np) for the plurality of particles in the sample, determining a particle fingerprint 
As for claim 10, none of the prior arts alone or in combination discloses a computer-implemented machine for colloidal fingerprinting comprising a tangible, non-transitory, computer-readable medium operatively connected to the processor and the holographic microscopy system and including computer instructions stored-therein for causing the processor to analyze a portion of the plurality of particles using holographic light microscopy, determine, with the holographic light microscopy system, a joint distribution of at least two properties of the portion of the plurality of particles, identify at least one local peak from the determined joint distribution, and compare the identified at least one distribution peak with a fingerprint library.
As to claim 17, none of the prior arts alone or in combination discloses method for colloidal fingerprinting a material, comprising determining using holographic light microscopy a joint distribution of particle radius (am) and refractive index (nm) for the material; 
adding of a plurality of colloidal fingerprint populations, each with a known joint distribution of particle radius (ap) and refractive index (np) and selected from a colloidal fingerprint library, to the material to create a fingerprinted material, the colloidal fingerprint library comprising a plurality of colloidal particles each having a unique known joint distribution of particle radius and refractive index; 
mp) and refractive index (nmp) based upon the material’s determined joint distribution and the known joint distribution of added plurality of colloidal fingerprint populations.
The closest prior art, Cheong et al (US 2013/0278743 A1) does not alone or in combination with any other prior art references disclose the limitations listed above.
Claims 2-9, 11-16, and 18 are allowed due to their dependency of either claim 1 or 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886